SHABPE, J.
Defendant ivas convicted of burglary-under an indictment charging that he with intent to steal broke into and entered a store “in which goods, merchandise or watches, things of value, were kept for use, sale or deposit,” etc. In this averment the words “things of value” appear to have been used as descriptive of what is therein termed “watches,” and not as applying to the mentioned “goods” or “merchandise.” It was not necessary to aver or prove the goods and merchandise had value, and proof having been made on the trial that goods were kept for sale in the store alleged to have been broken into, it is immateri’ al that there was no evidence as to the value of the watch found in defendant's possession and none' as to the value of anything kept in the store. — Rose v. State, 117 Ala. 77; Henderson v. State, 70 Ala. 23; Kelly v. State, 72 Ala. 244.
The fact that a watch stolen from the store at the time of the alleged burglary was, about six weeks thereafter, in possession of defendant, who was then in Nashville, Tennessee, was proper to be considered in evidence, especially in connection with the other evidence which tended to show that defendant Avhen found with the watch had the same concealed in his sleeve and made contradictory statements, some of which were necessarily false, as to how he got the possession.- — Randolph v. State, 100 Ala. 139; Ross v. State, 82 Ala. 65.
There was no error in the refusal of charges requested by defendant. Those numbered 2, 5 and 7 were each *80calculated to unduly obscure and avoid the effect of the evidence as to defendant’s concealment of the watch and his inconsistent statements concerning same.
Charge B would have invaded the province of the jury. The statements shown to have been made by defendant. did not amount, to a confession. Charge C was, therefore, abstract.
Nn error is shown by the. record, and the judgment will be affirmed.